DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 94−95 are objected to because of the following informalities: claim 94 should depend from claim 92, not cancelled claim 93. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication No. 2016/0082460 to McMaster et al. (“McMaster”) in view of US Patent No. 11,235,890 to Dahlstrom et al. (“Dahlstrom”).
Regarding claim 110, McMaster teaches a UAV for spraying a fluid on a surface of a structure 520, the UAV comprising:
a UAV body 140 supporting at least one lift rotor 110 configured to operationally drive the UAV body;
a fluid source 610 supported by the UAV body;
a nozzle 230 supported by the UAV body, the nozzle configured to release the fluid as a spray on the surface; and
a control unit 130 supported by the UAV body, the control unit configured to control a flight parameter of the UAV.
McMaster teaches that there may be additional onboard sensors collecting data for the controller 130 (para. [0049]) and that data such as wind direction and wind speed may be used in operation of the UAV (para. [0047]), but fails to teach an inertial sensor.
Dahlstrom teaches a UAV similar to that of McMaster, having an inertial sensor (col. 20 lines 23−25), wherein “[a]erial vehicle 214 may measure local environment properties such as the ambient temperature, humidity and the like…to initiate specified actions, such as, by way of example and not limitation, to stop painting while a gust of wind passes and subsides” (col. 18 lines 7−16).
It would have been obvious to one of ordinary skill in the art at the time of filing to configure McMaster to use an inertial sensor to measure parameters such as wind speed and wind direction, in order to configure the controller to cease painting when a gust of wind momentarily knocks the UAV away from its intended orientation, as taught by Dahlstrom, in order to avoid painting the wrong parts of the structure, or spraying paint into the ambient air, away from the structure altogether.
Allowable Subject Matter
Claims 92 and 96−107 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art is considered to be McMaster; US Pre-Grant Publication No. 2013/0134254 to Moore; and US Patent No. 3,155,346 to Charlton et al. (“Charlton”). McMaster and Moore fail to teach laterally oriented thrusters. Charlton teaches laterally oriented thrusters 11 and 12. It would not have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thrusters of Charlton into the UAVs of McMaster or Moore except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/6/2022